            Case 2:19-cv-00077-JAD-EJY Document 27 Filed 04/21/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
 3   S. WYETH McADAM, California State Bar No. 223876
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 268-5610
     Facsimile: (415) 744-0134
 6   E-Mail: Wyeth.McAdam@ssa.gov

 7   Attorneys for Defendant

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   DOLLY BELLE, on behalf of J.S., a minor,       )
                                                    )    Case No.: 2:19-cv-00077-JAD-EJY
13                  Plaintiff,                      )
                                                    )    STATUS REPORT, DECLARATION OF
14          vs.                                     )    S. WYETH McADAM, &
                                                    )    UNOPPOSED MOTION FOR EXENSION
15   ANDREW SAUL,                                   )    OF TIME TO FILE THE ANSWER AND
     Commissioner of Social Security,               )    CERTIFIED ADMINISTRATIVE RECORD
16                                                  )    (SECOND REQUEST).
                    Defendant.                      )
17                                                  )

18
            I. DECLARATION & STATUS REPORT
19
            I, S. Wyeth McAdam, declare as follows:
20
            1.      I am an Assistant Regional Counsel for the Office of the General Counsel, Region IX,
21
     Social Security Administration. I am Special Assistant United States Attorney assigned to the District of
22
     Nevada, and am the primary attorney handling the defense of this matter. I make this Declaration on
23
     personal knowledge of the facts and circumstances herein and if called to testify could and would do so
24   competently.
25

26
            Case 2:19-cv-00077-JAD-EJY Document 27 Filed 04/21/21 Page 2 of 3




 1           2. Pursuant to the court’s order dated January 29, 2021, Defendant received an extension of time
 2   to file the answer and certified administrative record (CAR) until March 20, 2021 (ECF 24). On April 19,
 3   2021, the court ordered Defendant to file a status report regarding the availability of the CAR and when

 4   he will file an answer to Plaintiff’s complaint within three Court days of the date of the order. (ECF 25).

 5           3. I sincerely apologize for miscalculating Defendant’s deadline. I calendared the deadline as May

 6   30, 2021, instead of March 30, 2021.

 7           4. On April 19, 2021, I checked my email for eCAR arrivals and did not see one for this case. I
     checked my electronic case file to see if our staff uploaded the eCAR there and found none.
 8
             5. On April 20, 2021, I looked deeper into the status of Plaintiff’s eCAR and discovered that it
 9
     arrived in our office around April 8, 2021 and that our staff filed it under a case file folder they created
10
     using the minor child’s name (referred to here as “J.S.”), instead of the Belle, Dolly, on behalf of J.S. case
11
     file that I use for this case. While our agency was not ready to file the eCAR by the initial March 30th
12
     deadline, it was my administrative error not to have properly calendared my deadline. I also erred when
13
     my office alerted me to the arrival of the eCAR for J.C. and failed to realize it actually belonged to this
14
     case, Belle, Dolly, OBO J.C. While my error may be understandable given our in-house case name
15
     confusion, I take responsibility for it, and again, apologize to Plaintiff and her child, Plaintiff’s counsel
16   and the court.
17           6. Pursuant to 28 U.S.C. § 1746, I, S. Wyeth McAdam, declare under penalty of perjury that the
18   above statements are true and correct.
19           II. UNOPPOSED MOTION FOR EXTENSION OF TIME
20           Defendant moves for an extension of time to file his answer and CA. The due date was March 20,
21   2021 (ECF 24). The new date will be May 5, 2021. All other deadlines will extend according to the Court’s

22   Scheduling Order, once issued. The undersigned contacted Plaintiff’s counsel and she has no objection to

23   this request.

24           Defense counsel needs an extension of time because she needs more time to review the CAR to be

25   sure it is in good order, follow in-house procedures, and coordinate with the United States Attorney’s
     Office (USAO), who assists us file CARs in Nevada. Both the OGC and USAO have limited staff at this
26
            Case 2:19-cv-00077-JAD-EJY Document 27 Filed 04/21/21 Page 3 of 3




 1   time due to the pandemic to handle CARs. The undersigned also faces challenges working fulltime with
 2   two young children at home most of the day due to stay-at-home orders and school policies due to the
 3   pandemic.

 4          This request is made in good faith with no intention to delay unduly the proceedings. This is

 5   Defendant’s second request for an extension. It is therefore respectfully requested that Defendant be

 6   granted an extension of time to file the CAR and answer to Plaintiff’s Complaint, through and including

 7   May 5, 2021.

 8

 9

10          Dated: April 21, 2021                       Respectfully submitted,

11
                                                        CHRISTOPHER CHIOU
12                                                      Acting United States Attorney

13                                                      /s/ S. Wyeth McAdam
                                                        S. WYETH McADAM
14                                                      Special Assistant United States Attorney

15
     ///
16
     ///
17
                                                       IT IS SO ORDERED.
18
19

20                                                     _____________________________________
                                                       U.S. MAGISTRATE JUDGE
21

22

23

24

25

26
